 

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED. CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN
OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT AND, WHERE APPLICABLE,
HAVE BEEN MARKED AS [REDACTED] TO DENOTE WHERE OMISSIONS HAVE BEEN MADE. THE
CONFIDENTIAL MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

AMENDMENT TO NON-COMPETITION AND NON-SOLICITATION

AGREEMENT, CHANGE OF CONTROL AND SEVERANCE AGREEMENT

AND LETTER AGREEMENT; RELEASE OF CLAIMS

This Agreement and Amendment to Leonard C. DeBenedictis’ July 6, 2008
Non-Competition and Non-Solicitation Agreement, July 6, 2008 Change of Control
and Severance Agreement, and July 6, 2008 Offer Letter and Agreement (the
“Amendment”) and Release of Claims is made on September 15, 2010 between Solta
Medical (formerly known as Thermage, Inc.) and Leonard C. DeBenedictis
(“DeBenedictis”) (collectively “the Parties”).

RECITALS

WHEREAS, each of the Parties to this Amendment is a party to a Non-Competition
and Non-Solicitation Agreement accepted by DeBenedictis on July 6, 2008 (the
“Non-Competition Agreement”);

WHEREAS, each of the Parties to this Amendment is a party to a Change of Control
and Severance Agreement accepted by DeBenedictis on July 6, 2008 (the “Change of
Control Agreement”);

WHEREAS, each of the Parties to this Amendment is a party to a Offer Letter and
Agreement accepted by DeBenedictis on July 6, 2008 (the “Offer Letter
Agreement”);

WHEREAS, on August 20, 2010, DeBenedictis submitted a resignation letter to
Solta Medical pursuant to the terms of his Change of Control Agreement (the
“Resignation Letter”);

WHEREAS, the Parties to this Amendment dispute whether DeBenedictis’ resignation
is made for “Good Reason” under the terms of the Change of Control; and

WHEREAS, Solta Medical intends to enforce the terms of the non-competition and
non-solicitation provisions in DeBenedictis’ Non-Competition Agreement;.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the Parties agree as
follows:

1. Resignation/Retirement. DeBenedictis rescinds his August 20, 2010 Resignation
Letter effective immediately upon execution of this Amendment. DeBenedictis
agrees to continue his employment in his current position through September 30,
2010. On October 1, 2010 DeBenedictis will retire from Solta Medical. A copy of
an announcement to be distributed to all employees is attached. All wages and
accrued but unused Personal Time Off will be paid to DeBenedictis on
September 30, 2010. For planning purposes, DeBenedictis plans to take PTO from
September 27 through September 30, 2010.



--------------------------------------------------------------------------------

 

2. 2010 Transition Period. From October 1, 2010 through December 31, 2010
DeBenedictis shall continue to provide services to Solta Medical in order to
transition his current duties and projects to his successor (the “Transition
Period”). It is expected that DeBenedictis’ work hours will be significantly
reduced during the Transition Period.

During the Transition Period, (a) Solta Medical shall pay DeBenedictis a monthly
salary of Twenty Five Thousand Seven Hundred Fifty Dollars and No Cents
($25,750.00), less applicable withholdings, which shall be paid semimonthly on
the fifteenth and last day of each month for consulting services performed for
the period just ended according to Solta Medical’s normal payroll procedures;
(b) DeBenedictis’s stock options shall continue to vest pursuant to the Solta
Medical, Inc. 2006 Equity Incentive Plan (As Amended and Restated April 13,
2010); (c) DeBenedictis shall be eligible to remain on Solta Medical’s regular
medical, dental, vision, life, short and long term disability, and EAP insurance
plans, and DeBenedictis will continue to pay Ninety-Three Dollars and No Cents
($93.00) per month for medical, dental and vision insurance.

3. Amendment to Term and Competing Business Purpose

a. The Parties hereby agree to amend the Term, originally defined in the
Non-Competition Agreement at Paragraph 3, as follows “the period commencing on
the Closing Date and ending on July 1, 2011.”

b. The Parties hereby agree to amend the term Competing Business Purpose,
originally defined in the Non-Competition Agreement at Paragraph 3(a), as
follows: “engage, on his own behalf or on behalf of [REDACTED], anywhere in the
Restricted Territory in any business (including research and development),
operations, activities and/or services that are related to the Business or that
provide the Reliant Products as such exist as of the Closing Date, including
those products or services that Reliant has not yet developed but has made a
substantial and demonstrable effort to develop.”

c. In consideration for paragraphs 3 (a) and (b) above: Solta Medical shall pay
to DeBenedictis One Hundred Thousand Dollars and No Cents ($100,000.00), less
applicable withholdings, on December 31, 2010; and

d. DeBenedictis shall continue to serve in a consulting role from January 1,
2011 through June 30, 2011 (the “2011 Consultant Period”). During the 2011
Consultant Period: (a) Solta Medical shall pay DeBenedictis a monthly consulting
fee of One Thousand Dollars and No Cents ($1,000.00), which shall be paid
semimonthly on the fifteenth and last day of each month for consulting services
performed for the period just ended; (b) DeBenedictis’ stock options shall
continue to vest pursuant to the Solta Medical, Inc. 2006 Equity Incentive Plan
(As Amended and Restated April 13, 2010); and (c) DeBenedictis shall not be
entitled to remain on Solta Medical’s regular medical,



--------------------------------------------------------------------------------

dental, vision, life, short and long term disability, and EAP insurance plans,
however, Solta Medical shall reimburse DeBenedictis for COBRA premium payments
made by him during the 2011 Consultant Period; provided that DeBenedictis timely
elects continuation coverage for himself and his eligible dependents. COBRA
reimbursements will be made consistent with Solta Medical’s normal expense
reimbursement policy.

e. The parties agree that, should DeBenedictis accept any position with
[REDACTED] on or before December 31, 2010, then the terms of Paragraph 3(a) –
3(c) of this Amendment shall be null and void. DeBenedictis agrees that he will
inform Solta Medical on or before December 31, 2010 if he has accepted any
position with [REDACTED]. To be clear, if DeBenedictis accepts a position with
[REDACTED] on or before December 31, 2010, he has no right to the payments made
pursuant to Paragraph 3(c) and the Non-Competition Agreement shall not be
amended as set forth in Paragraphs 3(a)-(b) but will instead terminate as of
December 23, 2010.

4. Creation of Intellectual Property During the Transition Period and 2011
Consultant Period. Notwithstanding any other agreements between Solta Medical
(or its predecessors in interest) and DeBenedictis to the contrary and
notwithstanding the fiduciary duties, including the duty of loyalty, that
DeBenedictis owes Solta Medical and his obligations under California Labor Code
§ 2863, during the Transition Period and the 2011 Consultant Period (if
applicable), separate and apart from providing services to and consulting to
Solta Medical, DeBenedictis is free to engage, on his own behalf or on behalf of
any person or entity, in any business (including research and development),
operations, activities and/or services (collectively the “DeBenedictis Work”),
so long as such DeBenedictis Work does not conflict with Paragraph 2(a) of the
Proprietary Information Agreement or 3(a) of the Non-Competition Agreement as
amended by this Amendment. Moreover, during the Transition Period and the 2011
Consultant Period (if applicable), any Intellectual Property resulting from the
DeBenedictis Work shall be owned by DeBenedictis and not by Solta Medical. For
purposes of this Paragraph 4, Intellectual Property is defined as inventions,
mask works, ideas, processes, formulas, source and object codes, data, trade
secrets, programs other works of authorship, know-how, improvements,
discoveries, developments, designs, patent disclosures, patents and techniques
created by DeBenedictis through the DeBenedictis Work.

5. Return of Property. By December 31, 2010 or the date of DeBenedictis’
acceptance of an employment offer from another employer, whichever is earlier;
DeBenedictis will return to Solta Medical any building key(s), security pass, or
other access or identification cards (including business cards) and any Solta
Medical property that is currently in DeBenedictis’ possession, including any
documents, emails, computer equipment, mobile phones, and any information
DeBenedictis has about Solta Medical’s practices, procedures, trade secrets,
customer lists, or product marketing. By no later than December 31, 2010,
DeBenedictis will also clear all expense accounts. By October 31, 2010 or
DeBenedictis’ acceptance of an employment offer from another employer, whichever
is earlier, DeBenedictis shall permit Solta Medical to take a complete inventory
of DeBenedictis’ office. In addition, DeBenedictis acknowledges and agrees



--------------------------------------------------------------------------------

that Solta Medical may monitor his Solta Medical email account, and DeBenedictis
shall not have any expectation of privacy in that email account; provided
however, Solta Medical through its Chief Operating Officer, shall take
reasonable steps to not view the subject of any personal emails beyond what is
necessary to determine that his emails are personal.

6. Confidentiality of Solta Medical Information. DeBenedictis agrees, unless
required or otherwise permitted by law, he will not use for himself or any other
person or entity, or disclose to others, any information regarding Solta
Medical’s practices, procedures, trade secrets, customer lists, or product
marketing. DeBenedictis acknowledges that, because of DeBenedictis’ position
with Solta Medical, DeBenedictis has specific knowledge of many types of
information which is proprietary to Solta Medical, including, without
limitation, its current and planned technology; its current and planned
corporate strategies; strategic customers and business partners; and the
identity, skills and interest of its employees. DeBenedictis agrees to keep and
treat all such proprietary information as confidential.

7. Confidentiality of DeBenedictis Information. Solta Medical agrees, unless
required or otherwise permitted by law, it will not use for itself or any other
person or entity, or disclose to others, any of DeBenedictis’ personal
information retained by Solta Medical. DeBenedictis’ personal information
includes, without limitation, personal emails and files created by him and
stored on Solta Medical, Thermage, Inc. and/or Reliant Technology, Inc.
computers.

8. Release by DeBenedictis. In consideration for the payments described in this
Amendment, subject to applicable laws governing the scope of waivers and
releases, DeBenedictis waives and releases any and all claims and causes of
action, whether or not now known, against Solta Medical or its predecessors,
successors, or past or present subsidiaries, officers, directors, agents,
employees and assigns, with respect to any matter, including, without
limitation, any matter arising out of or connected with DeBenedictis’ employment
with Solta Medical or the termination of that employment, including without
limitation, claims to attorneys’ fees or costs, claims of wrongful discharge,
constructive discharge, fraud, breach of contract, breach of the covenant of
good faith and fair dealing, any claims of discrimination or harassment based on
sex, age, race, national origin, disability or on any other basis. This release
includes all federal and state statutory claims, federal and state common law
claims (including those for contract and tort), and claims under any federal or
state anti-discrimination statute or ordinance, including, without limitation,
the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964 (as amended), the
Age Discrimination in Employment Act, the Sarbanes Oxley Act of 2002, 42 U.S.C.
§ 1983, the United States and/or California Constitutions, the Family Medical
Leave Act (and/or its California equivalent, the Moore-Brown-Roberti Family
Rights Act), the California Fair Employment and Housing Act, the California
Unfair Competition Act (California Business and Professions Code section 17200
et seq.), and the California Labor Code.



--------------------------------------------------------------------------------

 

This Release does not release (i) DeBenedictis’ right to indemnification,
including, without limitation, Solta Medical’s defense of the shareholder
derivative suit filed against him captioned Simon, et al. v. Stang, et al.,
No. 109CV159829 (Santa Clara County Superior Court) Reliant Technologies, Inc.
Merger Litigation (ii) the obligations under this Amendment, (iii) DeBenedictis’
rights as a shareholder of Solta Medical and (iv) any other unwaivable right of
DeBenedictis.

9. Release by Solta. In consideration for DeBenedictis’ obligations under this
Amendment, subject to applicable laws governing the scope of waivers and
releases, Solta Medical waives and releases any and all claims and causes of
action, whether or not now known, against DeBenedictis and/or his heirs and
assigns, with respect to any matter, including, without limitation, contract or
tort claims and causes of action.

This Release does not release (i) the obligations under this Amendment or
(ii) any other unwaivable right of Solta Medical.

10. Release of Unknown Claims. The parties expressly waive and release any and
all rights and benefits under Section 1542 of the Civil Code of the State of
California (or any analogous law of any other state), which reads as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the debtor.

11. Effective Date. DeBenedictis has up to 21 days after he receives this
Amendment to review it, although DeBenedictis may waive this right and sign the
Amendment prior to the expiration of 21 days. DeBenedictis is advised to consult
an attorney of his own choosing, at his own expense, before signing this
Amendment. Furthermore, DeBenedictis has up to seven days after he signs this
Amendment to revoke it. If DeBenedictis wishes to revoke this Amendment after
signing it, he may do so by emailing, faxing or hand delivering a letter of
revocation to Lisa Campbell (email: lcampbell@solta.com; fax: 510-786-6769) on
or before the seventh day after DeBenedictis signs this Amendment. If
DeBenedictis does not revoke this Amendment, the eighth day after the date
DeBenedictis sign it will be the “Effective Date.” Because of the seven-day
revocation period, no part of this Amendment will become effective or
enforceable until the Effective Date.

12. Survival of Other Agreements between Solta Medical and DeBenedictis.

(i) The Non-Competition Agreement, as amended by this Amendment, will terminate
on July 1, 2011 if DeBenedictis accepts the payments set forth in Paragraph
3(c). If DeBenedictis does not accept the payments set forth in Paragraph 3(c),
then the Non-Competition Agreement shall terminate pursuant to its terms.



--------------------------------------------------------------------------------

 

(ii) The Change of Control Agreement shall terminate on October 1, 2010.

(iii) The Offer Letter Agreement shall terminate on September 30, 2010.
Provided, however, the Equity provisions of the Offer Letter Agreement shall
continue consistent with Paragraphs 2(b) and 3(c)(ii) of this Amendment.

(iv) All Shareholder and Stock Option Agreements between the parties shall
survive this Amendment.

(v) The Solta Medical, Inc. Proprietary Information Agreement shall survive this
Amendment, subject to the limitations regarding Intellectual Property set forth
in Paragraph 4, above.

13. Arbitration.

(i) Solta Medical and DeBenedictis each agree that any and all disputes arising
out of the terms of this Amendment, DeBenedictis’ employment by Solta Medical,
DeBenedictis’ service as an officer or director of Solta Medical, or
DeBenedictis’ compensation and benefits, their interpretation and any of the
matters herein released, will be subject to binding arbitration under the
arbitration rules set forth in California Code of Civil Procedure Sections 1280
through 1294.2, including Section 1281.8 (the “Act”), and pursuant to California
law. Disputes that Solta Medical and DeBenedictis agree to arbitrate, and
thereby agree to waive any right to trial by jury, include any statutory claims
under local state, or federal law, including, but not limited to claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefits Protection Act, the Sarbanes-Oxley Act, the Workers Adjustment and
Retraining Notification Act, the California Fair Employment and Housing Act, the
Family and Medical Leave Act, the California Family Rights Act, the California
Labor Code, claims of harassment, discrimination, and wrongful termination, and
any statutory or common law claims. Solta Medical and DeBenedictis further
understand that this Amendment to arbitrate also applies to any disputes that
Solta Medical may have with DeBenedictis.

(ii) Procedure. Solta Medical and DeBenedictis agree that any arbitration will
be administered by Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS Rules”).
The Arbitrator will have the power to decide any motions brought by any party to
the arbitration, including motions for summary judgment and/or adjudication,
motions to dismiss and demurrers, and motions for class certification, prior to
any arbitration hearing. The Arbitrator will have the power to award any
remedies available under applicable law, and the Arbitrator will award
attorneys’ fees and costs to the prevailing party, except as prohibited by law.
Solta Medical will pay for any administrative or



--------------------------------------------------------------------------------

hearing fees charged by the Arbitrator or JAMS except that DeBenedictis will pay
any filing fees associated with any arbitration that DeBenedictis initiates, but
only so much of the filing fees as DeBenedictis would have instead paid had he
filed a complaint in a court of law. The Arbitrator will administer and conduct
any arbitration in accordance with California law, including the California law
to any dispute or claim, without reference to rules of conflict of law. To the
extent that the JAMS Rules conflict with California law, California law will
take precedence. The decision of the Arbitrator will be in writing. Any
arbitration under the Amendment will be conducted in Alameda County, California.

(iii) Remedy. Except as provided by the Act and this Amendment, arbitration will
be the sole, exclusive, and final remedy for any dispute between DeBenedictis
and Solta Medical. Accordingly, except as provided for by the Act and this
Amendment, neither DeBenedictis nor Solta Medical will be permitted to pursue
court action regarding claims that are subject to arbitration.

(iv) Administrative Relief. DeBenedictis understands that this Amendment does
not prohibit him from pursuing any administrative claim with local, state, or
federal administrative body or government agency that is authorized to enforce
or administer laws related to employment, including, but not limited to, the
Department of Fair Employment and Housing, the Equal Employment Opportunity
Commission, the National Labor Relations Board, or the Workers’ Compensation
Board. This Amendment does, however, preclude DeBenedictis from pursuing court
action regarding any such claim, except as permitted by law.

(v) Voluntary Nature of Agreement. Each of Solta Medical and DeBenedictis
acknowledges and agrees that such party is executing this Amendment voluntarily
and without any duress or undue influence by anyone. DeBenedictis further
acknowledges and agrees that he has carefully read this Amendment and has asked
any questions needed for him to understand the terms, consequences, and binding
effect of this Amendment and fully understands it, including that DeBenedictis
is waiving his right to a jury trial. Finally, DeBenedictis agrees that he has
been provided the opportunity to seek the advice of an attorney of his choice
before signing this Amendment.

14. Notice. Notices and all other communications contemplated by this Amendment
will be in writing and will be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of DeBenedictis, mailed notices will
be addressed to him at the home address which he most recently communicated to
Solta Medical in writing. In the case of Solta Medical, mailed notices will be
addressed to its corporate headquarters, and all notice will be directed to the
attention of its President.

15. Miscellaneous Provisions.

(i) No Duty to Mitigate. DeBenedictis will not be required to mitigate the
amount of any payment contemplated by this Amendment, nor will any such payment
be reduced by any earnings that DeBenedictis may receive from any other source.



--------------------------------------------------------------------------------

 

(ii) Assignment. Neither party may assign this Amendment without the express
written consent of the other. This Amendment is binding on the heirs, assigns
and successor of each party.

(iii) Waiver. No provisions of this Amendment will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by DeBenedictis and by an authorized officer of the Solta Medical. No
waiver by either party of any breach of, or of compliance with, any condition or
provision or of the same condition or provision at another time.

(iv) Headings. All captions and section headings used in this Amendment are for
convenient reference only and do not form a part of this Amendment.

(v) Choice of Law. The validity, interpretation, construction and performance of
this Amendment will be governed by the laws of the State of California (with the
exception of its conflict of laws provisions).

(vi) Severability. The invalidity or unenforceability of any provision or
provisions of this Amendment will not affect the validity or enforceability of
any other provision hereof; which will remain in full force and effect.

(vii) Counterparts. This Amendment may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of Solta Medical by its duly authorized officer, as of the day and year set
forth below.

 

SOLTA MEDICAL

/s/ John Glenn

John Glenn, Chief Financial Officer Date:    September 15, 2010 LEONARD
DEBENEDICTIS

/s/ Leonard C. DeBenedictis

Date: 9/15/2010



--------------------------------------------------------------------------------

 

Len DeBenedictis Retires as Chief Technology Officer of Solta Medical, Inc.

Solta Medical, Inc. (Nasdaq: SLTM), a global leader in the medical aesthetics
market, today announced that Leonard C. DeBenedictis, 69, Chief Technology
Officer and a member of the company’s board of directors, will retire from Solta
Medical on October 1, 2010. Mr. DeBenedictis will be available to advise the
company through the end of the year and he plans to remain active in the
development of other emerging medical technologies.

Stephen J. Fanning, Chairman of the Board, President and CEO of Solta Medical,
Inc. said, “Len has dedicated more than 45 years to the evolution of the laser
industry and for the past decade was the driving force behind the breakthrough
proprietary technology in our Fraxel® family of lasers. He joined us in 2008
with our acquisition of Reliant Technologies where Len was co-founder and CTO.
In his tenure at Solta Medical, Len’s leadership resulted in Solta’s flagship
product for fractional skin resurfacing, the Fraxel re:store DUAL. In addition,
Len has been a key player in forging our personal care product initiative with
Philips Company and leaves us with an impressive pipeline of innovative
products. I want to thank him for all of his contributions to the company.”



--------------------------------------------------------------------------------

 

NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is being
executed and delivered as of July 6, 2008 by Leonard C. DeBenedictis
(“Stockholder”) in favor of and for the benefit of Thermage, Inc., a Delaware
corporation (“Thermage”). All capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Merger Agreement (as
defined below).

WHEREAS, concurrently with the execution of this Agreement, Thermage, Reliant
Acquisition Company, LLC, a Delaware limited liability company (“Merger Sub”),
Reliant Technologies, Inc., a Delaware corporation (“Reliant”), and certain
other parties are entering into an Agreement and Plan of Merger and
Reorganization, dated as of the date hereof, and as may be amended from time to
time (the “Merger Agreement”), pursuant to which, upon the terms and subject to
the conditions thereof, Reliant will be merged with and into Merger Sub, with
Merger Sub as the surviving company (the “Merger”); and

WHEREAS, Stockholder has a substantial interest in Reliant as the holder of a
significant number of shares of Reliant Capital Stock, and, as a result of the
Merger, Stockholder shall receive significant consideration;

WHEREAS, Stockholder has been offered and, concurrently with the execution of
this Agreement, has accepted employment with Thermage or the Surviving Company
(“Employer”), contingent upon the execution of certain agreements, including
this Agreement;

WHEREAS, Thermage and Stockholder mutually desire that the entire goodwill of
Reliant be transferred to Thermage as part of the Merger and acknowledge that
the parties explicitly considered the value of the goodwill transferred and it
was valued as a component of the consideration of the Merger. Thermage and
Stockholder agree that Thermage’s failure to receive the entire goodwill
contemplated by the Merger would have the effect of reducing the value of
Reliant to Thermage;

WHEREAS, Thermage and Stockholder both agree that, prior to the Merger,
Reliant’s business consisted of the design, development, manufacture,
production, marketing and sales of the Reliant Products related to the Business
in the Restricted Territory (as defined below), and Thermage represents and
Stockholder understands that, following the Merger, Thermage will continue
conducting the Business in the Restricted Territory; and

WHEREAS, as a condition and mutual inducement to the Merger, and to preserve the
value and goodwill of the Business being acquired by Thermage after the Merger,
the Merger Agreement contemplates, among other things, that Stockholder shall
enter into this Agreement and that this Agreement shall become effective at the
Effective Time.



--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

1. Certain Definitions. In this Agreement, the following terms shall have the
following meanings:

(a) “Business” means the business of developing, designing, manufacturing,
producing, marketing, or selling the Reliant Products in the [aesthetic laser]
market, including those products or services that Reliant is currently
developing or has made a substantial and demonstrable effort to develop.

(b) “Restricted Territory” means each and every country, province, state, city,
or other political subdivision of the world in which Reliant or any of its
Subsidiaries or Affiliates is currently engaged in, currently plans to engage
in, or engages in during the Term, a Competing Business Purpose.

2. Effective Date. This Agreement shall be effective as of the Effective Time.
This Agreement shall be null and void if the Merger Agreement is terminated.

3. Non-Competition. Stockholder acknowledges that in order to protect and
preserve the value and goodwill of the business of Reliant being transferred to
Thermage as part of the Merger, a post-termination employment restriction is
reasonable, as without such a restriction, Stockholder’s employment or
engagement with one of the competitors identified herein would detrimentally,
irreversibly, and immeasurably diminish the value and goodwill of the Business.
Thus, both to ensure that the value and goodwill related to the Business being
transferred to Thermage as part of the Merger is protected and preserved, and to
avoid the actual or threatened misappropriation of Reliant’s trade secrets and
confidential information, Stockholder agrees that during the period commencing
on the Closing Date and ending on the earlier of (i) the second
(2nd) anniversary of the Closing Date, or (ii) one year following the date
Stockholder’s employment with Employer (or any Subsidiary or Affiliate of
Employer) is terminated without “Cause” or Stockholder resigns from such
employment for “Good Reason” (as such terms are defined in the Change of Control
and Severance Agreement between Thermage and Stockholder dated July 6, 2008)
(the “Term”), Stockholder shall not (other than in connection with his
employment services to Employer or any Subsidiary or Affiliate thereof or their
respective successors or assigns), without the prior written consent of
Thermage, directly or indirectly;

(a) engage, on his own behalf or on behalf of any other Person, anywhere in the
Restricted Territory in any business (including research and development),
operations, activities and/or services that are related to the Business or that
provide the Reliant Products as such exist as of the Closing Date, including
those products or services that Reliant has not yet developed but has made a
substantial and demonstrable effort to develop (a “Competing Business Purpose”);

(b) be or become an officer, director, stockholder, owner, affiliate,
salesperson, co-owner, partner, trustee, promoter, technician, engineer,
analyst, employee, agent, representative, supplier, contractor, consultant,
advisor or manager of or to, or otherwise acquire or hold any interest in, or
participate in or facilitate the financing, operation, management or control of,
any firm, partnership, corporation, Person, entity, or business that engages or
participates in a Competing Business Purpose in the Restricted Territory,
including the promotion of investments in an entity which participates in a
Competing Business Purpose in the Restricted Territory;

 

2



--------------------------------------------------------------------------------

(c) solicit or attempt to solicit any of Reliant’s customers for, or in
connection with, a Competing Business Purpose, including any attempts to obtain
a confidential customer list or any other Reliant trade secrets; or

d) provide any service (as an employee, consultant, or otherwise), product,
support, or technology to any Person engaged in a Competing Business Purpose in
the Restricted Territory;

provided, however, that nothing in this Agreement shall prevent or restrict
Stockholder from: (i) owning as a passive investment less than 1% of the
outstanding shares of the capital stock of a publicly traded corporation that is
engaged in a Competing Business so long as Stockholder is not otherwise
associated with such corporation; or (ii) any activity consented to in writing
by Thermage.

4. Non-Solicitation. To preserve the value and goodwill of the Business being
transferred to Thermage as part of the Merger, Stockholder agrees that during
the Term, Stockholder shall not, without the prior written consent of Thermage,
solicit, encourage, or take any other action, directly or indirectly, that is
intended to induce or encourage, or has the effect of inducing or encouraging,
any employee of the Surviving Company or Thermage (to the extent said employee
was formerly employed by the Reliant), or any Subsidiary of the Surviving
Company or Thermage (to the extent said employee was formerly employed by
Reliant), to (i) leave his or her employment with Surviving Company or Thermage,
or any Subsidiary of Surviving Company or Thermage, or any of their respective
successors or assigns, or (ii) engage in any activity in which Stockholder
would, under the provisions of Section 3 hereof, be prohibited from engaging;
provided, however, that for purposes of this Agreement, the placement of general
advertisements that may be targeted to a particular geographic or technical area
but that are not specifically targeted toward employees of Surviving Company or
Thermage or any Subsidiary of Surviving Company or Thermage or their respective
successors or assigns (to the extent said employees were formerly employed by
Reliant), shall not be deemed to be a breach of this Section 4.

5. Stockholder Acknowledgements.

(a) Stockholder acknowledges that (i) Stockholder has a substantial interest in
Reliant as the holder of a significant number of shares of Reliant Capital Stock
and is a key and significant member of the management and technical workforce of
Reliant; (ii) the goodwill associated with the existing business, customers, and
assets of Reliant prior to the Merger is an integral component of the value of
Reliant to Thermage and is reflected in the consideration payable to Stockholder
in connection with the Merger, and (iii) Stockholder’s agreement as set forth
herein is necessary for the protection of the legitimate business interests of
Thermage in the Merger and to preserve the value and goodwill of Reliant for
Thermage following the Merger.

(b) Stockholder acknowledges and agrees that the limitations of time, geography,
and scope of activity agreed to in this Agreement are reasonable because, among
other things: (i) Reliant and Thermage are engaged in a highly competitive
industry, (ii) Stockholder has had unique access to the trade secrets and
know-how of Reliant and Thermage, including, without limitation, the plans and
strategy (and, in particular, the competitive strategy)

 

3



--------------------------------------------------------------------------------

of Reliant and Thermage, (iii) Stockholder has accepted employment with Employer
in connection with the Merger on terms that Stockholder believes are favorable
to him, (iv) by virtue of his employment with Employer, Stockholder will have
access to Thermage’s trade secrets and know how, including Thermage’s plans and
strategy (and, in particular, Thermage’s competitive strategy), (v) in the event
Stockholder’s employment with Employer ended, Stockholder believes he would be
able to obtain suitable and satisfactory employment without violation of this
Agreement; (vi) Stockholder believes that this Agreement provides no more
protection than is reasonably necessary to protect Thermage’s legitimate
interest in the goodwill, trade secrets, and confidential information of
Reliant, (vii) Stockholder has no current intention of engaging in a Competing
Business Purpose within the area and the time limits set forth in this
Agreement, and (viii) Stockholder’s obligations under this Agreement (and the
enforcement thereof) will not prevent him from earning a livelihood.

(c) Stockholder acknowledges and agrees that (i) the execution and delivery and
continuation in force of this Agreement is a material inducement to Thermage to
execute the Merger Agreement; (ii) breach of this Agreement will be such that
Parent will not have an adequate remedy at law because of the unique nature of
the operations and assets being conveyed to Thermage; and (iii) execution of
this Agreement shall not limit Thermage’s or Surviving Company’s employee
policies, including, without limitation, the provisions set forth in Thermage’s
and Surviving Company’s confidentiality and proprietary information agreements.

(d) Stockholder further acknowledges and agrees that (i) as of the Effective
Time Stockholder will be subject to Thermage’s confidential information and
trade secret protection policies and agrees to comply with such policies,
(ii) Stockholder’s obligations under this Agreement shall remain in effect if
Stockholder’s employment with Employer is terminated for any or no reason
(though, as set forth in Section 3, the length of the Term may be shortened
depending on the circumstances of such termination), and (iii) during the Term,
prior to becoming an employee or partner of or consultant to any Person,
Stockholder will provide written notice of such employment, partnership, or
consultancy to Thermage and provide such Person with an executed copy of this
Agreement. Stockholder agrees that the Term shall be tolled during any period of
violation of the covenants contained in Section 3 or Section 4.

6. Remedy. Stockholder acknowledges and agrees that (a) the rights of Thermage
under this Agreement are of a specialized and unique character and that
immediate and irreparable damage will result to Thermage if Stockholder fails to
or refuses to perform his obligations under this Agreement and (b) Thermage may,
in addition to any other remedies and damages available, obtain an injunction to
restrain any such failure or refusal. No single exercise of the foregoing
remedies shall be deemed to exhaust Thermage’s right to such remedies, but the
right to such remedies shall continue undiminished and may be exercised from
time to time as often as Thermage may elect.

7. Non-Exclusivity. The rights and remedies of Thermage hereunder are not
exclusive of or limited by any other rights or remedies that Thermage hereunder
may have, whether at law, in equity, by Contract, or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of Thermage hereunder, and the
obligations and liabilities of Stockholder hereunder, are in addition to their
respective rights, remedies, obligations, and liabilities under the law of
unfair

 

4



--------------------------------------------------------------------------------

competition, misappropriation of trade secrets, and the like. This Agreement
does not limit Stockholder’s obligations or the rights of Thermage (or any
Affiliate of Thermage) under the terms of any other agreement between
Stockholder and Thermage or any Affiliate of Thermage.

8. Termination of Employment. Stockholder’s obligations under this Agreement
shall not be eliminated or diminished by the termination of Stockholder’s
employment with Employer, or any of its Affiliates, as the case may be, for any
reason, including as a result of Stockholder’s resignation (though, as set forth
in Section 3, the length of the Term may be shortened depending on the
circumstances of such termination).

9. General Provisions.

(a) Severability of Covenants. The covenants contained in Section 3 hereof shall
be construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenant contained in Section 3 hereof. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then Thermage, the Surviving Company and Stockholder agree that
such unenforceable covenant (or such part) shall be eliminated from this
Agreement to the extent necessary to permit the remaining separate covenants (or
portions thereof) to be enforced. In the event that the provisions of Section 3
or Section 4 are deemed to exceed the time, geographic or scope limitations
permitted by applicable Legal Requirements, then Thermage, the Surviving Company
and Stockholder agree that such provisions shall be reformed to the maximum
time, geographic, or scope limitations, as the case may be, permitted by
applicable Legal Requirements.

(b) Independence of Obligations. The covenants and obligations of Stockholder
set forth in this Agreement shall be construed as independent of any other
agreement or arrangement between Stockholder, on the one hand, and Thermage, the
Surviving Company, or any Subsidiary of Thermage or Surviving Corporation, on
the other.

(c) Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made if and
when delivered personally or by overnight courier to the parties at the
following addresses or sent by electronic transmission, with confirmation
received, to the telecopy numbers specified below (or at such other address or
telecopy number for a party as shall be specified by like notice):

(i) If to Thermage:

Thermage

[                    ]

[                    ]

Attention: General Counsel

Facsimile No.: [                    ]

 

5



--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: Chris Fennell, Esq

                  Robert T. Ishii, Esq.

Facsimile No.: (415) 947-2099

(ii) if to Stockholder, to the address for notice set forth on the last page
hereof, or to such other address as any party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

Any such notice or communication shall be deemed to have been delivered and
received (i) in the case of personal delivery, on the date of such delivery,
(ii) in the case of facsimile, on the date sent if confirmation of receipt is
received and such notice is also promptly mailed by registered or certified mail
(return receipt requested), (iii) in the case of a nationally-recognized
overnight courier in circumstances under which such courier guarantees next
Business Day delivery, on the next Business Day after the date when sent and
(iv) in the case of mailing, on the third (3rd) Business Day following that on
which the piece of mail containing such communication is posted.

(d) Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties, or any of them, with respect to the subject matter hereof.

(e) Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Thermage may assign its rights and delegate its
obligations hereunder to its Affiliates.

(f) No Third Party Beneficiaries. This Agreement is not intended to, and shall
not, confer upon any other person any rights or remedies hereunder.

(g) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
the conflict of law provisions thereof.

(h) Consent to Jurisdiction. Each of the parties hereto irrevocably consents to
the exclusive jurisdiction and venue of any state court located within Santa
Clara County, State of California in connection with any matter based upon or
arising out of this Agreement or the transactions contemplated hereby, agrees
that process may be served upon them in any manner authorized by the laws of the
State of California for such persons and waives and covenants not to assert or
plead any objection which they might otherwise have to such jurisdiction, venue
and process. Each party hereto hereby agrees not to commence any legal
proceedings relating to or arising out of this Agreement or the transactions
contemplated hereby in any jurisdiction or courts other than as provided herein.

 

6



--------------------------------------------------------------------------------

 

(i) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HERBY OR THE ACTIONS OF ANY PARTY
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS
AGREEMENT.

(j) Specific Performance. The parties agree that irreparable damage would occur
and that the parties would not have any adequate remedy at law in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, this being in addition to any other remedy to which they are
entitled at law or in equity.

(k) Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.

(l) Invalid Provisions. If any term or provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nonetheless remain in
full force and effect so long as the economic and legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the fullest extent possible.

[Remainder of Page Intentionally Left Blank]

 

7



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

[TREK]

By:

 

/s/ Stephen J. Fanning

Name:

  Stephen J. Fanning

Title:

  Chairman, President & CEO

STOCKHOLDER

By:

 

/s/ Leonard C. DeBenedictis

Print Name:

  Leonard C. DeBenedictis

Address:

 

155 California Ave #6102

Palo Alto, CA 94306

Telephone:

  650-888-9754

Fax:

 

(Signature page to Non-Competition and Non-Solicitation Agreement)